SUPPLEMENT DATED AUGUST 11, 2014 to PROSPECTUS DATED MAY 1, 2014 FOR EXECUTIVE VARIABLE UNIVERSAL LIFE PROSPECTUS DATED APRIL 29, 2011 FOR PROTECTOR VARIABLE UNIVERSAL LIFE ISSUED BY DELAWARE LIFE INSURANCE COMPANY (FORMERLY KNOWN AS SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)) DELAWARE LIFE VARIABLE ACCOUNT I (FORMERLY KNOWN AS SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I) On July 31, 2014, shareholders approved the reorganization of the following MFS Variable Insurance Trust II funds (each an “Acquired Fund”) into the corresponding acquiring fund (each an “Acquiring Fund”) after the close of business on August 8, 2014: Acquired Fund Acquiring Fund MFS® Value Portfolio was reorganized into MFS® Value Series MFS® Utilities Portfolio was reorganized into MFS® Utilities Series MFS® Value Portfolio and MFS® Utilities Portfolio are no longer available for investment and all references to the funds are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Executive, Protector (US)8/2014
